UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 03081 Dreyfus Appreciation Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus Appreciation Fund, Inc. ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Brett J. Hart For For Management 1.3 Elect Director Edward J. Rapp For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users 7 Report on Lobbying Payments and Policy Against Against Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: OCT 22, 2015 Meeting Type: Special Record Date: SEP 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Shares For For Management 2 Change Company Name to Chubb Limited For For Management 3 Issue Shares in Connection with Merger For For Management 4.1 Elect Sheila P. Burke as Director For For Management 4.2 Elect James I. Cash, Jr. as Director For For Management 4.3 Elect Lawrence W. Kellner as Director For For Management 4.4 Elect James M. Zimmerman as Director For For Management 5 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors A Authorize Independent Representative For Against Management to Vote on Any Amendment to Previous Resolutions AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan K. Carter For For Management 1b Elect Director Charles I. Cogut For For Management 1c Elect Director Seifi Ghasemi For For Management 1d Elect Director David H. Y. Ho For For Management 1e Elect Director Margaret G. McGlynn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Health Impacts of Additives Against Against Shareholder and Chemicals in Products 5 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Ursula M. Burns For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Peter Chernin For For Management 1e Elect Director Ralph de la Vega For For Management 1f Elect Director Anne L. Lauvergeon For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director Theodore J. Leonsis For For Management 1i Elect Director Richard C. Levin For For Management 1j Elect Director Samuel J. Palmisano For For Management 1k Elect Director Daniel L. Vasella For For Management 1l Elect Director Robert D. Walter For For Management 1m Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Prepare Employment Diversity Report Against Against Shareholder 6 Report on Board Oversight of Privacy Against Against Shareholder and Data Security and Requests for Customer Information 7 Provide Right to Act by Written Consent Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Require Independent Board Chairman Against Against Shareholder ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' Reports (Non-Voting) None None Management 2 Receive Auditors' Reports (Non-Voting) None None Management 3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) 4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 3.60 per Share 5 Approve Discharge of Directors For For Management 6 Approve Discharge of Auditors For For Management 7 Ratify Deloitte as Auditors and For For Management Approve Auditors' Remuneration 8a Approve Remuneration Report For Against Management 8b Approve Non-Employee Director Stock For For Management Option Plan and According Stock Option Grants to Non-Executive Directors 9a Approve Change-of-Control Clause Re : For For Management Restated USD 9 Billion Senior Facilities Agreement of Aug. 28, 2015 9b Approve Change-of-Control Clause Re : For For Management USD 75 Billion Senior Facilities Agreement of Oct. 28, 2015 10 Acknowledge Cancellation of VVPR Strips For For Management 11 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions, Including for Major Suppliers 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Report on Guidelines for Country Against Against Shareholder Selection 8 Adopt Proxy Access Right Against Against Shareholder ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Discuss Remuneration Policy for None None Management Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Receive Explanation on Company's None None Management Reserves and Dividend Policy 8 Approve Dividends of EUR 1.05 Per For For Management Ordinary Share 9 Approve Performance Share Arrangement For For Management According to Remuneration Policy 10 Approve Number of Stock Options, For For Management Respectively Shares, for Employees 11 Discussion of the Supervisory Board None None Management Profile 12 Ratify KPMG as Auditors For For Management 13.a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 13.b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 13a 13.c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger 13.d Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 13c 14.a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14.b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 15 Authorize Cancellation of Repurchased For For Management Shares 16 Other Business (Non-Voting) None None Management 17 Close Meeting None None Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 10, 2015 Meeting Type: Annual Record Date: SEP 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Peter Bisson For For Management 1.3 Elect Director Richard T. Clark For For Management 1.4 Elect Director Eric C. Fast For For Management 1.5 Elect Director Linda R. Gooden For For Management 1.6 Elect Director Michael P. Gregoire For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For Withhold Management 1.9 Elect Director Carlos A. Rodriguez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670108 Meeting Date: APR 30, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management 2 Report on Insurance Division's Against Against Shareholder Response to Climate Change Risks BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director David H. Komansky For For Management 1l Elect Director Deryck Maughan For For Management 1m Elect Director Cheryl D. Mills For For Management 1n Elect Director Gordon M. Nixon For For Management 1o Elect Director Thomas H. O'Brien For For Management 1p Elect Director Ivan G. Seidenberg For For Management 1q Elect Director Marco Antonio Slim Domit For For Management 1r Elect Director John S. Varley For For Management 1s Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4.1 Elect Director William A. Ackman For For Management 4.2 Elect Director John Baird For Withhold Management 4.3 Elect Director Isabelle Courville For Withhold Management 4.4 Elect Director Keith E. Creel For Withhold Management 4.5 Elect Director E. Hunter Harrison For For Management 4.6 Elect Director Rebecca MacDonald For Withhold Management 4.7 Elect Director Anthony R. Melman For For Management 4.8 Elect Director Matthew H. Paul For For Management 4.9 Elect Director Andrew F. Reardon For For Management 5 Amend Omnibus Stock Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For For Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Jacqualyn A. Fouse For Withhold Management 1.8 Elect Director Michael A. Friedman For For Management 1.9 Elect Director Julia A. Haller For For Management 1.10 Elect Director Gilla S. Kaplan For For Management 1.11 Elect Director James J. Loughlin For For Management 1.12 Elect Director Ernest Mario For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Call Special Meetings Against For Shareholder 7 Proxy Access Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, None None Management Jr. - Resigned 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 7 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 8 Annually Report Reserve Replacements Against Against Shareholder in BTUs 9 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 10 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts 11 Require Director Nominee with Against Against Shareholder Environmental Experience 12 Amend Bylaws Call Special Meetings Against For Shareholder CHRISTIAN DIOR Ticker: CDI Security ID: F26334106 Meeting Date: DEC 01, 2015 Meeting Type: Annual/Special Record Date: NOV 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 3.20 per Share 5 Approve Transfer from Legal Reserves For For Management Account to Optional Reserves Account 6 Reelect Delphine Arnault as Director For Against Management 7 Reelect Helene Desmarais as Director For Against Management 8 Appoint Denis Dalibot as Censor For Against Management 9 Appoint Jaime de Marichalar y Saenz de For Against Management Tejada as Censor 10 Advisory Vote on Compensation of For Against Management Bernard Arnault 11 Advisory Vote on Compensation of For Against Management Sidney Toledano 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 15 Amend Articles 13, 17, and 24 of For Against Management Bylaws Re: Powers of the Board of Directors, Record Date, and Fiscal Year CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary A. Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John Edwardson For For Management 5.9 Elect Director Lawrence W. Kellner For For Management 5.10 Elect Director Leo F. Mullin For For Management 5.11 Elect Director Kimberly Ross For For Management 5.12 Elect Director Robert Scully For For Management 5.13 Elect Director Eugene B. Shanks, Jr. For For Management 5.14 Elect Director Theodore E. Shasta For For Management 5.15 Elect Director David Sidwell For For Management 5.16 Elect Director Olivier Steimer For For Management 5.17 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert Scully as Member of the For For Management Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Issue Shares Without Preemptive Rights For For Management 10 Approve Omnibus Stock Plan For For Management 11.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 11.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 44 Million for Fiscal 2017 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Transact Other Business (Voting) For Against Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: DEC 10, 2015 Meeting Type: Special Record Date: OCT 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For Withhold Management 1.5 Elect Director Joseph J. Collins For Withhold Management 1.6 Elect Director Gerald L. Hassell For Withhold Management 1.7 Elect Director Jeffrey A. Honickman For For Management 1.8 Elect Director Eduardo G. Mestre For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Restricted Stock Plan For For Management 4 Amend Stock Option Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Pro-rata Vesting of Equity Awards Against For Shareholder 9 Require Independent Board Chairman Against For Shareholder 10 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director John V. Faraci For For Management 1f Elect Director Jody L. Freeman For For Management 1g Elect Director Gay Huey Evans For For Management 1h Elect Director Ryan M. Lance For For Management 1i Elect Director Arjun N. Murti For For Management 1j Elect Director Robert A. Niblock For For Management 1k Elect Director Harald J. Norvik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adjust Executive Compensation Program Against Against Shareholder for Reserve Write-Downs DIAGEO PLC Ticker: DGE Security ID: 25243Q205 Meeting Date: SEP 23, 2015 Meeting Type: Annual Record Date: AUG 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Peggy Bruzelius as Director For For Management 5 Re-elect Lord Davies of Abersoch as For For Management Director 6 Re-elect Ho KwonPing as Director For For Management 7 Re-elect Betsy Holden as Director For For Management 8 Re-elect Dr Franz Humer as Director For For Management 9 Re-elect Deirdre Mahlan as Director For For Management 10 Re-elect Nicola Mendelsohn as Director For For Management 11 Re-elect Ivan Menezes as Director For For Management 12 Re-elect Philip Scott as Director For For Management 13 Re-elect Alan Stewart as Director For For Management 14 Appoint PricewaterhouseCoopers LLP as For For Management Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise EU Political Donations and For For Management Expenditure EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Larry R. Faulkner For For Management 1.6 Elect Director Jay S. Fishman For For Management 1.7 Elect Director Henrietta H. Fore For For Management 1.8 Elect Director Kenneth C. Frazier For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director Samuel J. Palmisano For For Management 1.11 Elect Director Steven S. Reinemund For For Management 1.12 Elect Director Rex W. Tillerson For For Management 1.13 Elect Director William C. Weldon For For Management 1.14 Elect Director Darren W. Woods For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require Director Nominee with Against Against Shareholder Environmental Experience 6 Seek Sale of Company/Assets Against Against Shareholder 7 Proxy Access Against For Shareholder 8 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 11 Adopt Policy Acknowledging the Against Against Shareholder Imperative for 2 Degree Limit 12 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 13 Annually Report Reserve Replacements Against Against Shareholder in BTUs 14 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 5 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 6 Approve Annual Compensation Program For Against Management for Non-employee Directors 7A Amend Certificate of Incorporation to For Against Management Establish the Class C Capital Stock and to Make Certain Clarifying Changes 7B Increase Authorized Common Stock For Against Management 7C Amend Certificate of Incorporation to For For Management Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock 7D Amend Certificate of Incorporation to For For Management Provide for Additional Events 8 Amend Omnibus Stock Plan For Against Management 9 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 10 Report on Sustainability Against Against Shareholder 11 Report on Lobbying Payments and Policy Against Against Shareholder 12 Establish International Policy Board Against Against Shareholder Committee 13 Report on Gender Pay Gap Against Against Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Kevin E. Lofton For For Management 1c Elect Director John W. Madigan For For Management 1d Elect Director John C. Martin For For Management 1e Elect Director John F. Milligan For For Management 1f Elect Director Nicholas G. Moore For For Management 1g Elect Director Richard J. Whitley For For Management 1h Elect Director Gayle E. Wilson For For Management 1i Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Provide Right to Act by Written Consent Against Against Shareholder HERMES INTERNATIONAL Ticker: RMS Security ID: F48051100 Meeting Date: MAY 31, 2016 Meeting Type: Annual/Special Record Date: MAY 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Discharge of General Managers For For Management 4 Approve Allocation of Income and For For Management Dividends of EUR 3.35 per Share 5 Approve Auditors' Special Report on For Against Management Related-Party Transactions 6 Reelect Charles-Eric Bauer as For For Management Supervisory Board Member 7 Reelect Julie Guerrand as Supervisory For For Management Board Member 8 Reelect Dominique Senequier as For For Management Supervisory Board Member 9 Elect Sharon McBeath as Supervisory For For Management Board Member 10 Advisory Vote on Compensation of Axel For Against Management Dumas, General Manager 11 Advisory Vote on Compensation of Emile For Against Management Hermes SARL, General Manager 12 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize up to 2 Percent of Issued For Against Management Capital for Use in Stock Option Plans 15 Authorize up to 2 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 16 Authorize Filing of Required For For Management Documents/Other Formalities INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director The Rt. Hon. the Lord For For Management Hague of Richmond 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Frederic V. Salerno For For Management 1f Elect Director Jeffrey C. Sprecher For For Management 1g Elect Director Judith A. Sprieser For For Management 1h Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Sustainability, Including Against Against Shareholder Quantitative Goals JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary C. Beckerle For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director William D. Perez For For Management 1i Elect Director Charles Prince For For Management 1j Elect Director A. Eugene Washington For For Management 1k Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Appoint Committee to Explore the Against Against Shareholder Feasibly to Divest Non-Core Banking Segments 8 Clawback Amendment Against Against Shareholder 9 Adopt Executive Compensation Against Against Shareholder Philosophy with Social Factors MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director Walter Massey For For Management 1i Elect Director John Mulligan For For Management 1j Elect Director Sheila Penrose For For Management 1k Elect Director John Rogers, Jr. For For Management 1l Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 8 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 9 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 07, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management (Non-binding) 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.25 per Share 4.1a Reelect Peter Brabeck-Letmathe as For For Management Director 4.1b Reelect Paul Bulcke as Director For For Management 4.1c Reelect Andreas Koopmann as Director For For Management 4.1d Reelect Beat Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann Veneman as Director For For Management 4.1j Reelect Henri de Castries as Director For For Management 4.1k Reelect Eva Cheng as Director For For Management 4.1l Reelect Ruth K. Oniang'o as Director For For Management 4.1m Reelect Patrick Aebischer as Director For For Management 4.2 Reelect Peter Brabeck-Letmathe as For For Management Board Chairman 4.3.1 Appoint Beat Hess as Member of the For For Management Compensation Committee 4.3.2 Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.3.3 Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.3.4 Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.4 Ratify KPMG AG as Auditors For For Management 4.5 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Board of For For Management Directors in the Amount of CHF 10.5 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Approve CHF 7.6 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 7 Transact Other Business (Voting) Against Against Management NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 23, 2016 Meeting Type: Annual Record Date: JAN 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.70 per Share 4 Approve CHF 24.9 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5 Authorize Repurchase of up to CHF 10 For Against Management Billion in Issued Share Capital 6.1 Approve Maximum Remuneration of Board For For Management of Directors in the Amount of CHF 8.16 Million 6.2 Approve Maximum Remuneration of For For Management Executive Committee in the Amount of CHF 93 Million 6.3 Approve Remuneration Report For For Management (Non-Binding) 7.1 Reelect Joerg Reinhardt as Director For For Management and Chairman 7.2 Reelect Nancy Andrews as Director For For Management 7.3 Reelect Dimitri Azar as Director For For Management 7.4 Reelect Srikant Datar as Director For For Management 7.5 Reelect Ann Fudge as Director For For Management 7.6 Reelect Pierre Landolt as Director For For Management 7.7 Reelect Andreas von Planta as Director For For Management 7.8 Reelect Charles Sawyers as Director For For Management 7.9 Reelect Enrico Vanni as Director For For Management 7.10 Reelect William Winters as Director For For Management 7.11 Elect Tom Buechner as Director For For Management 7.12 Elect Elizabeth Doherty as Director For For Management 8.1 Appoint Srikant Datar as Member of the For For Management Compensation Committee 8.2 Appoint Ann Fudge as Member of the For For Management Compensation Committee 8.3 Appoint Enrico Vanni as Member of the For For Management Compensation Committee 8.4 Appoint William Winters as Member of For For Management the Compensation Committee 9 Ratify PricewaterhouseCoopers AG as For For Management Auditors 10 Designate Peter Andreas Zahn as For For Management Independent Proxy 11 Transact Other Business (Voting) For Against Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Vicki A. Hollub For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 5 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 6 Amend Bylaws Call Special Meetings Against For Shareholder 7 Report on Methane and Flaring Against Against Shareholder Emissions Management and Reduction Targets ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Leon E. Panetta For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 6 Proxy Access Against For Shareholder 7 Approve Quantifiable Performance Against Against Shareholder Metrics 8 Amend Corporate Governance Guidelines Against For Shareholder 9 Proxy Voting Disclosure, Against Against Shareholder Confidentiality, and Tabulation 10 Report on Lobbying Payments and Policy Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Lloyd G. Trotter For For Management 1m Elect Director Daniel Vasella For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Establish a Board Committee on Against Against Shareholder Sustainability 6 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 7 Adopt Holy Land Principles Against Against Shareholder 8 Adopt Quantitative Renewable Energy Against Against Shareholder Goals PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Werner Geissler For For Management 1.5 Elect Director Jennifer Li For For Management 1.6 Elect Director Jun Makihara For For Management 1.7 Elect Director Sergio Marchionne For Against Management 1.8 Elect Director Kalpana Morparia For For Management 1.9 Elect Director Lucio A. Noto For For Management 1.10 Elect Director Frederik Paulsen For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Stephen M. Wolf For For Management 2 Ratify PricewaterhouseCoopers SA as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt Human Rights Policy, Including Against Against Shareholder the Right to Health 5 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Oscar Bernardes For For Management 1.3 Elect Director Nance K. Dicciani For For Management 1.4 Elect Director Edward G. Galante For For Management 1.5 Elect Director Ira D. Hall For For Management 1.6 Elect Director Raymond W. LeBoeuf For For Management 1.7 Elect Director Larry D. McVay For For Management 1.8 Elect Director Denise L. Ramos For For Management 1.9 Elect Director Martin H. Richenhagen For For Management 1.10 Elect Director Wayne T. Smith For For Management 1.11 Elect Director Robert L. Wood For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 08, 2016 Meeting Type: Annual Record Date: JAN 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Raymond V. Dittamore For For Management 1c Elect Director Jeffrey W. Henderson For For Management 1d Elect Director Thomas W. Horton For For Management 1e Elect Director Paul E. Jacobs For For Management 1f Elect Director Harish Manwani For For Management 1g Elect Director Mark D. McLaughlin For For Management 1h Elect Director Steve Mollenkopf For For Management 1i Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1j Elect Director Francisco Ros For For Management 1k Elect Director Jonathan J. Rubinstein For Against Management 1l Elect Director Anthony J. Vinciquerra For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Proxy Access Against For Shareholder S&P GLOBAL INC. Ticker: MHFI Security ID: 580645109 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Winfried Bischoff For For Management 1.2 Elect Director William D. Green For For Management 1.3 Elect Director Charles E. Haldeman, Jr. For For Management 1.4 Elect Director Rebecca Jacoby For For Management 1.5 Elect Director Hilda Ochoa-Brillembourg For For Management 1.6 Elect Director Douglas L. Peterson For For Management 1.7 Elect Director Michael Rake For For Management 1.8 Elect Director Edward B. Rust, Jr. For For Management 1.9 Elect Director Kurt L. Schmoke For For Management 1.10 Elect Director Richard E. Thornburgh For For Management 2 Change Company Name from McGraw Hill For For Management Financial, Inc. to S&P Global Inc. 3 Establish Range For Board Size For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management SABMILLER PLC Ticker: SAB Security ID: G77395104 Meeting Date: JUL 23, 2015 Meeting Type: Annual Record Date: JUL 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Dave Beran as Director For For Management 4 Elect Jan du Plessis as Director For For Management 5 Elect Javier Ferran as Director For For Management 6 Elect Trevor Manuel as Director For For Management 7 Re-elect Mark Armour as Director For For Management 8 Re-elect Geoffrey Bible as Director For For Management 9 Re-elect Alan Clark as Director For For Management 10 Re-elect Dinyar Devitre as Director For For Management 11 Re-elect Guy Elliott as Director For For Management 12 Re-elect Lesley Knox as Director For For Management 13 Re-elect Dr Dambisa Moyo as Director For For Management 14 Re-elect Carlos Perez Davila as For For Management Director 15 Re-elect Alejandro Santo Domingo For For Management Davila as Director 16 Re-elect Helen Weir as Director For For Management 17 Approve Final Dividend For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise Board to Fix Remuneration of For For Management Auditors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director William C. Freda For For Management 1e Elect Director Amelia C. Fawcett For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Janet F. Clark For For Management 1e Elect Director Carrie S. Cox For For Management 1f Elect Director Ronald Kirk For For Management 1g Elect Director Pamela H. Patsley For For Management 1h Elect Director Robert E. Sanchez For For Management 1i Elect Director Wayne R. Sanders For For Management 1j Elect Director Richard K. Templeton For For Management 1k Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Howard G. Buffett For For Management 1.6 Elect Director Richard M. Daley For For Management 1.7 Elect Director Barry Diller For For Management 1.8 Elect Director Helene D. Gayle For For Management 1.9 Elect Director Evan G. Greenberg For For Management 1.10 Elect Director Alexis M. Herman For For Management 1.11 Elect Director Muhtar Kent For For Management 1.12 Elect Director Robert A. Kotick For For Management 1.13 Elect Director Maria Elena Lagomasino For For Management 1.14 Elect Director Sam Nunn For For Management 1.15 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards 7 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2015 Meeting Type: Annual Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director Angela F. Braly For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Scott D. Cook For For Management 1e Elect Director Susan Desmond-Hellmann For For Management 1f Elect Director A.G. Lafley For For Management 1g Elect Director Terry J. Lundgren For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director David S. Taylor For For Management 1j Elect Director Margaret C. Whitman For For Management 1k Elect Director Mary Agnes Wilderotter For For Management 1l Elect Director Patricia A. Woertz For For Management 1m Elect Director Ernesto Zedillo For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 03, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder TWENTY-FIRST CENTURY FOX, INC. Ticker: FOX Security ID: 90130A200 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director K. Rupert Murdoch For For Management 1b Elect Director Lachlan K. Murdoch For For Management 1c Elect Director Delphine Arnault For For Management 1d Elect Director James W. Breyer For For Management 1e Elect Director Chase Carey For For Management 1f Elect Director David F. DeVoe For For Management 1g Elect Director Viet Dinh For For Management 1h Elect Director Roderick I. Eddington For For Management 1i Elect Director James R. Murdoch For For Management 1j Elect Director Jacques Nasser For For Management 1k Elect Director Robert S. Silberman For For Management 1l Elect Director Tidjane Thiam For For Management 1m Elect Director Jeffrey W. Ubben For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Please vote FOR if Stock is Owned of None For Management Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John V. Faraci For For Management 1b Elect Director Jean-Pierre Garnier For For Management 1c Elect Director Gregory J. Hayes For For Management 1d Elect Director Edward A. Kangas For For Management 1e Elect Director Ellen J. Kullman For For Management 1f Elect Director Marshall O. Larsen For For Management 1g Elect Director Harold McGraw, III For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Fredric G. Reynolds For For Management 1j Elect Director Brian C. Rogers For For Management 1k Elect Director H. Patrick Swygert For For Management 1l Elect Director Andre Villeneuve For For Management 1m Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Cumulative Voting For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director Kathleen A. Cote For For Management 1.3 Elect Director Thomas F. Frist, III For For Management 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Roger H. Moore For For Management 1.6 Elect Director Louis A. Simpson For For Management 1.7 Elect Director Timothy Tomlinson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 5 Ratify KPMG LLP as Auditors For For Management 6 Proxy Access Against For Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Alfred F. Kelly, Jr. For For Management 1e Elect Director Robert W. Matschullat For For Management 1f Elect Director Cathy E. Minehan For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director David J. Pang For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director John A. C. Swainson For For Management 1k Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 27, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director William C. Foote For For Management 1d Elect Director Ginger L. Graham For For Management 1e Elect Director John A. Lederer For For Management 1f Elect Director Dominic P. Murphy For For Management 1g Elect Director Stefano Pessina For For Management 1h Elect Director Barry Rosenstein For For Management 1i Elect Director Leonard D. Schaeffer For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Elizabeth A. Duke For For Management 1f Elect Director Susan E. Engel For For Management 1g Elect Director Enrique Hernandez, Jr. For For Management 1h Elect Director Donald M. James For For Management 1i Elect Director Cynthia H. Milligan For For Management 1j Elect Director Federico F. Pena For For Management 1k Elect Director James H. Quigley For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 09, 2016 Meeting Type: Annual Record Date: JAN 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Shahid (Hass) Hassan For For Management 1.3 Elect Director Stephanie Kugelman For For Management 1.4 Elect Director John Mackey For For Management 1.5 Elect Director Walter Robb For For Management 1.6 Elect Director Jonathan Seiffer For For Management 1.7 Elect Director Morris (Mo) Siegel For For Management 1.8 Elect Director Jonathan Sokoloff For For Management 1.9 Elect Director Ralph Sorenson For For Management 1.10 Elect Director Gabrielle Sulzberger For For Management 1.11 Elect Director William (Kip) Tindell, For Withhold Management III 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Proxy Access Against For Shareholder 6 Pro-rata Vesting of Equity Plan Against Against Shareholder 7 Report on Food Waste Management Against Against Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
